UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------x
JDP MORTGAGE LLC,                                                         Civil Action No.: 19-cv-05968(JS)(SIL)

                                            Plaintiff,                      NOTICE OF MOTION TO
-Against-                                                                   COMPEL DISCOVERY

MICHELE ANN GOSMAN,
                                            Defendant.

----------------------------------------------------------------------x

        PLEASE TAK NOTICE THAT upon the annexed declaration of CHRISTOPHER

THOMPSON, ESQ., the attorney for Plaintiffs dated October 5, 2020 with attached exhibits and

materials and the annexed Memorandum of Law, Plaintiffs by their undersigned attorney, will move

this Court at the United States Courthouse for the Eastern District of New York, located at 100 Federal

Plaza, Central Islip, NY 11722 before the Honorable Magistrate Judge Steven I. Locke for an Order:

        1. To compel Plaintiff pursuant to Fed. R. Civ. P. 37(A)(3)(B)(iv) to produce: (a) All

             Documents or Communications relating to, or evidencing the office location and or

             locations of JDP Mortgage LLC. (b) All Documents or Communications relating to, or

             evidencing the members of JDP Mortgage LLC from its inception to the date of the

             response to this discovery request. (c) All Correspondence, Documents or

             Communications relating to, or evidencing the purchase of the Note and mortgage

             which is the subject of this action. (d) All Correspondence, Documents or

             Communications relating to, or evidencing the purchase price for the Note and

             mortgage which is the subject of this action. (e) All Correspondence, Documents or

             Communications relating to, or evidencing the payment of the purchase price for the

             Note and mortgage which is the subject of this action. (f) All Correspondence,


                                                         1
           Documents or Communications relating to, or evidencing the servicing of the Note and

           mortgage which is the subject of this action, including but not limited to the “Good

           Bye” and “Hello” letters required to service such loan. (g) Any and all records of any

           and all communications and/or any and all agreements, including but not limited to

           agreements, exchanged between Plaintiff and predecessor in interest in any way

           relating to the Note and Mortgage issued in connection with the Premises, all as

           demanded pursuant to Fed. R. Civ. P. 34.

       2. For such other and further relief as is just and proper.


       A memorandum of law and Declaration of CHRISTOPHER THOMPSON, ESQ., with

Exhibits supporting this motion are filed contemporaneously herewith. As required by Fed. R.

Civ. P. 37 and the Local Rules.

       In accordance with the Court’s Order of September 24, 2020, Plaintiff must serve but not

file any opposition on or before November 2, 2020 and the Defendant shall serve but not file any

reply on or before November 16, 2020 with all papers being filed with the Court on or before

November 17, 2020.

Dated: West Islip, New York
       October 5, 2020
                                             Respectfully submitted,

                                             CHRISTOPHER THOMPSON, ESQ.
                                             Attorney for Defendant – Michele Ann Gosman
                                             33 Davison Lane East
                                             West Islip, New York 11795
                                             (631) 983-8830
                                             Ctalawman@aol.com

                                             By: Christopher Thompson, ESQ.__
                                                Christopher Thompson, ESQ.




                                                 2
To:   Adam Kalish, ESQ.
      The Law Firm of Adam Kalish, P.C.
      Attorney for Plaintiff
      182A 26th Street, Suite 2R
      Brooklyn, New York 11232
      1(718) 857-3664




                                          3
